445 F.2d 4
Malcolm J. SAULSBURY, II, Petitioner-Appellant,v.UNITED STATES of America, respondent-Appellee.
No. 71-1666 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 30, 1971.

Jack M. Kinnebrew, Dallas, Tex., for petitioner-appellant.
Eldon B. Mahon, U.S. Atty., Charles D. Cabaniss, William F. Sanderson, Jr., Asst. U.S. Attys., Dallas, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966